Citation Nr: 0419052	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right hip disorder including degenerative joint disease (DJD) 
as secondary to service-connected left knee patellofemoral 
arthritis and bilateral hallux valgus.

2.  Entitlement to service connection for a chronic acquired 
lumbar spine disorder including degenerative disc disease 
(DDD) as secondary to service-connected left knee 
patellofemoral arthritis and bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Houston, Texas Regional Office (RO).  

The RO, in pertinent part, denied entitlement to service 
connection for chronic acquired right hip and low back 
disorders as secondary to service-connected disability of the 
left knee.

In September 2002 the veteran attended a video-conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  The hearing transcript is on 
file.

Following appellate review in June 2003, the Board remanded 
the case to the RO for further development of the evidence.  

In October 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In June 2003 the RO issued a VCAA notice letter to the 
veteran which was only marginally compliant with Quartuccio, 
supra.

The veteran testified at a September 2002 video-conference 
hearing that there were outstanding VA medical records and 
that the January 2002 VA examination was inadequate as there 
was no indication that the examiner reviewed the claims 
folder.  A new examination was requested.  

The Board remanded the case in June 2003 to the RO in order 
to obtain outstanding VA medical records and to provide the 
veteran with another VA examination.  Specifically, the 
examiner was requested to review the veteran's entire claims 
folder and provide a rationale for all opinions and 
conclusions expressed.

The RO obtained outstanding VA medical records and the 
veteran was afforded another VA examination in July 2003, 
however, the examination report is inadequate to properly 
evaluate the veteran's service connection claims.  

The same examiner who conducted the January 2002 VA 
examination performed the July 2003 examination.  The 
examiner concluded (as he did on the January 2002 examination 
report) that there was no evidence to suggest a causal 
relation between the veteran's service-connected difficulties 
with his left knee and both feet to his current complaints of 
right hip and low back pain.  The examiner, however, did not 
provide a rationale for the opinion.  Furthermore, the 
examiner stated that no additional information had been 
provided to suggest a causal relationship.  The Board notes 
that in a May 2002 VA outpatient treatment record, a VA 
physician stated that the veteran's back pain was likely 
secondary to irregular pressure he was placing on one foot 
over the other.  

Finally, the Board notes that in June 2004 the veteran 
submitted without waiver additional evidence in support of 
his claims, not all of which has already been reviewed by the 
RO.  According to pertinent regulatory criteria, a 
supplemental statement of the case, so identified, will be 
issued and furnished to an appellant and his or her 
representative, following the receipt of additional pertinent 
evidence after a statement of the case or the most recent 
supplemental statement of the case has been issued and before 
the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.31 (2003).  Given that the additional medical 
evidence must be considered to be additional pertinent 
evidence, it is incumbent upon the RO to review the evidence 
and issue an appropriate supplemental statement of the case.


On the basis of the evidence of record, the Board finds that 
the case should be referred to the January  2002 and July 
2003 VA medical examiner for an addendum to his previous 
examination reports as well as to consider medical evidence 
of record suggesting a relationship between the veteran's low 
back disorder and his service-connected left knee disability, 
with additional examination at his option.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back and right 
hip disorders and service-connected left 
knee disability during the current year.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should refer the 
veteran's claims file to the January 
2002/July 2003 VA examiner for an 
addendum to his last examination for the 
purpose of providing a complete rationale 
for his opinions rendered, and commentary 
on a May 2002 VA outpatient treatment 
record wherein a VA physician stated that 
the veteran's back pain was likely 
secondary to irregular pressure he was 
placing on one foot over the other.  
Additional examination of the veteran is 
to be at the examiner's option.

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the medical addendum to be provided.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the medical addendum 
being rendered.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
addendum to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
right hip disorder including DJD and a 
lumbar spine disorder including DDD as 
secondary to service-connected left knee 
patellofemoral arthritis and bilateral 
hallux valgus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
secondary service connection, and may result in a denial(s).  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


